                                                                                      DISTRICT OF OREGON
                                                                                          FILED
                                                                                          May 22, 2019
                                                                                 Clerk, U.S. Bankruptcy Court



               Below is an order of the court.




                                                                   _______________________________________
                                                                             PETER C. McKITTRICK
                                                                             U.S. Bankruptcy Judge




                                     UNITED STATES BANKRUPTCY COURT

                                                 DISTRICT OF OREGON


         In re:                                          Bankruptcy Case Nos.

         Sunshine Wind Down, LLC and                     18-31644-pcm11 (Lead Case)
         Karamanos Holdings, Inc.,
                                                         18-31646-pcm11
                          Debtors-in-Possession.
                                                         ORDER GRANTING MOTION FOR
                                                         ENTRY OF AN ORDER APPROVING
                                                         COMPROMISE, DISMISSING
                                                         KARAMANOS HOLDINGS, INC.’S
                                                         CHAPTER 11 CASE ONLY (CASE NO.
                                                         18-31646-pcm11), AND GRANTING
                                                         RELATED RELIEF


                   THIS MATTER having come before the Court on Karamanos Holdings, Inc.’s Motion

         for Entry of an Order Approving Compromise, Dismissing Chapter 11 Case and Granting

         Related Relief [Docket No. 719] (the “Motion”) The Court having reviewed the Motion and




Page 1 of 4        ORDER APPROVING COMPROMISE, DISMISSING CASE OF                       Motschenbacher & Blattner LLP
                                                                                        117 SW Taylor Street, Suite 300
                   KARAMANOS HOLDINGS, INC., AND GRANTING RELATED                           Portland, Oregon 97204
{00271548:3}                                                                                 Phone: 503-417-0500
                   RELIEF.                                                                    Fax: 503-417-0501
                                                                                              www.portlaw.com


                                Case 18-31646-pcm11       Doc 33   Filed 05/22/19
         supporting declaration of Daniel J. Boverman [Docket No. 720], and being otherwise duly

         advised; now, therefore,

                   THE COURT FINDS THAT:

                   1.   This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

         1334, 11 U.S.C. §§ 105 and 1112, and Fed. R. Bankr. P. 1017 and 9019.

                   2.   Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.   This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                   4.   Proper, timely, adequate, and sufficient notice of the Motion has been provided in

         accordance with the Bankruptcy Code, the Bankruptcy Rules, and no other or further notice is

         required.

                   5.   The Motion seeks approval of the Settlement Agreement between Karamanos

         Holdings, Inc. (the “Debtor”) and Electric, Inc., dated April 5, 2019 (the “Settlement

         Agreement”). Approval of the Settlement Agreement is in the best interest of the Debtor’s

         estate.

                   6.   Debtor has demonstrated cause for dismissal pursuant to § 1112(b) of the

         Bankruptcy Code, as dismissal will not prejudice creditors of the bankruptcy estate of

         Karamanos Holdings, Inc. (the “Debtor”), and dismissal will preserve a substantial surplus for

         the Debtor’s equity interest holders.

                   THEREFORE, IT IS HEREBY ORDERED as follows

                   7.   The Motion is GRANTED;

                   8.   The Debtor and Electric, Inc. are authorized to enter into and perform the terms

         and provisions set forth in the Settlement Agreement.



Page 2 of 4        ORDER APPROVING COMPROMISE, DISMISSING CASE OF                           Motschenbacher & Blattner LLP
                                                                                            117 SW Taylor Street, Suite 300
                   KARAMANOS HOLDINGS, INC., AND GRANTING RELATED                               Portland, Oregon 97204
{00271548:3}                                                                                     Phone: 503-417-0500
                   RELIEF.                                                                        Fax: 503-417-0501
                                                                                                  www.portlaw.com


                               Case 18-31646-pcm11         Doc 33     Filed 05/22/19
                   9.     Applications for compensation by the Debtor’s professionals have been or shall

         be addressed in separate orders. The Debtor shall pay its professionals in accordance with such

         orders.

                   10.    Unless otherwise agreed by the Debtor and such creditor, the Debtor shall

         promptly pay the following creditors as set forth below:

                    Creditor Name                      Claim No.             Allowed Claim Amount
                         IRS                               1                          $636.71
              Bankdirect Capital Finance                   2                          $791.11
                   Wells Fargo Bank                        4                        $23,851.59
           Wells Fargo Vendor Financial Svcs.              5                        $47,603.79
                                                                              (as modified by Order)
                         Oregon DOT                         8                         $656.92
                       City of Portland                     9                          $50.00
               Estate of John D. Karamanos III            Sch. F                   $153,315.90
                    Norman Davidson III                   Sch. F                     $1,400.00
                                   TOTAL:                                          $180,702.23

                   11.    The Debtor shall not be required to pay the following claims, which were paid,

         settled, or assumed and assigned during the pendency of the case:

                   Creditor Name                 Claim No.                       Disposition
               Multnomah County DART                 3                Paid from sale of Debtor’s assets
                                                                        See Docket Nos. 468 and 679
               First Business Capital Corp.           6               Paid from sale of Debtor’s assets
                                                                        See Docket Nos. 647 and 679
                TCF Equipment Finance                 7            Lease default cured, obligation assumed
                                                                       and assigned. See Docket 468.
               First Business Capital Corp.          10               Paid from sale of Debtor’s assets
                                                                        See Docket Nos. 647 and 679

                   12.    Debtor shall promptly pay any outstanding U.S. Trustee fees.

                   13.    The Debtor’s case shall no longer be jointly administered with the case of In re

         Sunshine Wind Down, LLC, case number 18-31644-pcm11.




Page 3 of 4       ORDER APPROVING COMPROMISE, DISMISSING CASE OF                              Motschenbacher & Blattner LLP
                                                                                              117 SW Taylor Street, Suite 300
                  KARAMANOS HOLDINGS, INC., AND GRANTING RELATED                                  Portland, Oregon 97204
{00271548:3}                                                                                       Phone: 503-417-0500
                  RELIEF.                                                                           Fax: 503-417-0501
                                                                                                    www.portlaw.com


                                Case 18-31646-pcm11          Doc 33      Filed 05/22/19
                14.     After distributing or otherwise reserving funds as described in paragraphs 9

         through 12 above, all remaining surplus funds shall re-vest in the Debtor, and shall no longer be

         property of the estate.

                15.     The Debtor’s estate has been fully administered, and the Clerk of the Court is

         directed to enter an order and final decree dismissing and closing the case of In re Karamanos

         Holdings, Inc., case number 18-31646-pcm11.

                16.     The provisions of this Order regarding approval of the compromise, and any

         actions taken pursuant thereto, shall survive entry dismissal of the Debtor’s case, and the Court

         shall retain jurisdiction to the extent necessary to enforce the terms of this Order.

                                                          ###


         Order Presented By:

         MOTSCHENBACHER & BLATTNER LLP

         /s/ Nicholas J. Henderson
         Nicholas J. Henderson, OSB #074027
         Telephone: 503-417-0517
         E-mail: nhenderson@portlaw.com
         Of Attorneys for Joint Debtor
         Karamanos Holdings, Inc.




Page 4 of 4    ORDER APPROVING COMPROMISE, DISMISSING CASE OF                                    Motschenbacher & Blattner LLP
                                                                                                 117 SW Taylor Street, Suite 300
               KARAMANOS HOLDINGS, INC., AND GRANTING RELATED                                        Portland, Oregon 97204
{00271548:3}                                                                                          Phone: 503-417-0500
               RELIEF.                                                                                 Fax: 503-417-0501
                                                                                                       www.portlaw.com


                               Case 18-31646-pcm11           Doc 33     Filed 05/22/19
